Citation Nr: 0614642	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals, status post 
cervical spondylectomy and fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty for 19 years and 5 months, 
including the period from May 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, in which the RO denied the 
veteran's claim for service connection for residuals, status 
post cervical spondylectomy and fusion.  In July 2005 the 
veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge who is rendering a 
determination in this claim.  In September 2005 the Board 
remanded the veteran's claim to the RO for further 
development.  After the RO attempted the requested 
development it again denied service connection and the case 
has now been returned to the Board for final appellate 
consideration.


FINDING OF FACT

The veteran has residuals, status post cervical spondylectomy 
and fusion, due to a neck condition that began during his 
active service.


CONCLUSION OF LAW

Chronic neck disability, status post cervical spondylectomy 
and fusion, was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran's service medical records showed multiple 
complaints of neck pain while in service.  The first 
complaint of record is in a progress note dated in November 
1966, where the examiner stated that the veteran had noticed 
neck pain for the last 2 months.  He again complained of neck 
pain and was diagnosed with muscle strain in a progress note 
dated in April 1968.  An X-ray of the cervical spine dated in 
May 1968 showed that there was a slight tilt of the cervical 
spine to the left with flattening of the normal cervical 
curve seen on lateral projection.  There appeared to be some 
slight narrowing of the disc anteriorly between C5 and C6.  
The pedicles appeared intact.  There was no gross arthritic 
spur formation.  The transverse process of C7 appeared 
enlarged particularly on the left.  A progress note, also 
from May 1968, reiterates those findings.  A progress note 
from June 1970 again showed continued complaints of a sore 
and stiff neck.

According to an office record, dated in November 1994, the 
veteran was seen by Dr. Marchosky for a history of cervical 
pain of many years duration.  In December 1994, the veteran 
underwent a C5-C6 and C6-C7 anterior diskectomy, 
spondylectomy and fusion with bank bone to treat C5-C6 and 
C6-C7 herniated discs, spondylosis, and radiculopathy.  

In a private examination report dated in February 2003 the 
examiner stated that, though there were no records of the in-
service injury, there was evidence of in-service neck and 
back complaints.  The examiner believed it was difficult to 
ascertain the actual cause of the veteran's pain, although 
based upon the veteran's history it stemmed from an injury 
the veteran described in 1965.  The examiner also believed 
that, assuming the veteran's history was correct, the 
veteran's need for treatment would be secondary to the injury 
he sustained in service.

The most recent medical evidence associated with the record, 
a VA Spine examination report dated in February 2006, showed 
that the veteran suffered from a cervical spondylectomy and 
fusion with radiculopathy.  The examiner believed it was less 
likely than not related to the veteran's service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The Board finds that service connection for residuals, status 
post cervical spondylectomy and fusion, is warranted.  The 
veteran's service medical records establish that he 
complained of neck pain multiple times in service, and that 
there was narrowing of the disc anteriorly between C5 and C6.  
The December 1994 surgical report showed that the veteran 
underwent surgery to treat a herniated disc and spondylosis 
at C5-C6.  The February 2003 opinion of the private physician 
provided a possible nexus between the veteran's service and 
his current neck problems.  The February 2006 VA examination 
report showed that the veteran suffered from a current 
disability, diagnosed as cervical spondylectomy and fusion 
with radiculopathy.  The practitioner believed this was less 
likely than not related to the veteran's service.  On the 
other hand, veteran has testified to problems with his neck 
dating back to service and this seems to be corroborated to 
an extent by the medical history provided by the veteran when 
initially seen by Dr. Marchosky in 1994.  Given the above, 
the Board finds that there is at least a relative balance of 
positive and negative evidence as to whether there is a 
medical nexus between the veteran's in-service neck 
disability and his current residuals, status post cervical 
spondylectomy and fusion, and the benefit of the doubt must 
be resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); see also 38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303.  As such, the Board finds that service connection 
for residuals, status post cervical spondylectomy and fusion, 
is warranted.



II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, in letters, dated in August 2003 and January 
2005, notified the veteran was notified of the VCAA, and of 
his duties to obtain evidence.  As the Board has fully 
granted the veteran's claim for service connection, a 
detailed discussion of the VCAA is unnecessary.  Any failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for residuals, status post cervical 
spondylectomy and fusion, is granted.  (Prior to assigning a 
disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the Court 
in the recent case of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


